George Allan Smith, /s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 29, 2015

                                     No. 04-15-00077-CV

                              Harry Oliver WINKENHOWER,
                                          Appellant

                                               v.

 George Allan SMITH, independent executor of the Estate of Lyda Catherine Smith, Deceased,
                                       Appellee

                From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CV-14-0000018
                        Honorable M. Rex Emerson, Judge Presiding

                                        ORDER
        Appellant’s brief was due to be filed with this court on April 29, 2015. This court
granted Appellant’s first motion for extension of time to file his brief until May 29, 2015. On
May 27, 2015, Appellant filed an unopposed second motion for extension of time to file his brief
until June 29, 2015, for a total extension of sixty days.
        Appellant’s motion is GRANTED. Appellant’s brief must be filed with this court not
later than June 29, 2015. See TEX. R. APP. P. 38.6(d).
       NO FURTHER EXTENSIONS OF TIME TO FILE APPELLANT’S BRIEF WILL
BE GRANTED. If Appellant fails to file his brief as ordered, the court may dismiss this appeal
for want of prosecution. See id. R. 38.8(a)(1), 42.3(b).

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2015.

                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court